Citation Nr: 0919759	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  99-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a 
stomach disorder with weight loss and loss of strength, 
claimed as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for chest 
pain, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to June 
1992. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an application to reopen 
claims of service connection for a stomach disorder as due to 
an undiagnosed illness, chest pain as due to an undiagnosed 
illness, and PTSD.  Timely appeals were noted with respect to 
that decision.  The application to reopen the claim of 
service connection for PTSD was granted by Board decision 
dated August 2004, and the matter was remanded to the RO for 
adjudication on the merits.  

In November 2006, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  A July 1997 rating decision denied service connection for 
a stomach disorder with weight loss and loss of strength, 
claimed as due to an undiagnosed illness, on the basis that 
there was no objective medical evidence of a chronic 
undiagnosed illness involving a stomach disorder with weight 
loss and loss of strength.  

2.  The evidence received since the July 1997 decision does 
not raise a reasonable possibility of substantiating the 
claim.

3.  A July 1997 rating decision denied service connection for 
chest pain, claimed as due to an undiagnosed illness, on the 
basis that there was no objective medical evidence of a 
chronic undiagnosed illness involving chest pain.  

4.  The evidence received since the July 1997 decision does 
not raise a reasonable possibility of substantiating the 
claim.

5.  A preponderance of the evidence is against a finding that 
the veteran currently meets the diagnostic criteria for PTSD.  


CONCLUSIONS OF LAW

1.  A July 1997 rating decision denying service connection 
for a stomach disorder with weight loss and loss of strength, 
claimed as due to an undiagnosed illness, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).

2.  Evidence received since the July 1997 rating decision is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  A July 1997 rating decision denying service connection 
for chest pain, claimed as due to an undiagnosed illness, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997).

4.  Evidence received since the July 1997 rating decision is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated June 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The notice requirements for 
new and material evidence claims set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) were met by an April 2007 
letter, which also notified the veteran of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claim for service connection for 
PTSD.

No medical evaluation has been prepared in conjunction with 
the veteran's applications to reopen; however, in such 
claims, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  38 U.S.C.A. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board is 
satisfied that the duties to notify and assist have been met.

New and Material Evidence

The veteran's claims for service connection for a stomach 
disorder with weight loss and loss of strength, claimed as 
due to an undiagnosed illness, and service connection for 
chest pain as due to an undiagnosed illness, were initially 
denied by rating decision dated July 1997, on the grounds 
that there was no objective medical evidence of a chronic 
undiagnosed illness involving chest pain or a stomach 
disorder with weight loss and loss of strength.  The rating 
decision was not appealed and is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

The present application to reopen the claims of service 
connection for stomach disorder with weight loss and loss of 
strength, claimed as due to an undiagnosed illness, and 
service connection for chest pain as due to an undiagnosed 
illness, was filed in July 1997.  The newly submitted 
evidence includes a June 1997 medical record showing a 
complaint of chest pain; an August 1997 stress test showing 
no evidence of chest pain or ischemia; an October 1997 VA 
examination reflecting status-post exploratory laparotomy and 
diagnosing hiatal hernia; clinical records dated March 1999 
and December 2007 in which the veteran denied chest pain; lay 
statements from the veteran and his family and friends 
concerning his stomach disorder; and clinical records 
diagnosing hiatal hernia and gastroesophageal reflux disease.  
The applications to reopen were denied by rating action dated 
October 1998.  (The October 1998 rating action improperly 
treated these as new claims and denied them on the merits; 
however, following a November 2000 Board remand, the claims 
are now properly characterized as applications to reopen.)

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the 
veteran's claim. 38 C.F.R. § 3.156(a).  The evidence that is 
considered in determining whether new and material evidence 
has been submitted is that received by VA since the last 
final disallowance of the appellant's claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R.   § 20.302(a); Evans v. Brown, 9 
Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the newly submitted evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

No new evidence has been received since the last final denial 
in July 1997, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claims and raises a 
reasonable possibility of establishing the claims.  38 C.F.R. 
§ 3.156.  The medical evidence and lay statements from the 
veteran's family and friends are new, as they were not 
previously considered, but they are not material to the 
claim, as they provide no competent evidence that the veteran 
has a chronic undiagnosed illness characterized by a stomach 
disorder or chest pain.  The medical evidence shows that the 
veteran's stomach disorder has been characterized by status-
post exploratory laparotomy, hiatal hernia and 
gastroesophageal reflux disease, which precludes any 
characterization of his stomach disorder as "undiagnosed."  
The newly submitted medical evidence shows one complaint of 
chest pain dated June 1997.  Stress testing conducted in 
August 1997 showed no chest pain or ischemia, however, and 
there have been no further complaints of chest pain.  The 
veteran denied chest pain in clinical notes dated March 1999 
and December 2007.  Thus, while there was one complaint of 
chest pain in June 1997, there is no evidence of a chronic 
disability exhibited by chest pain, as due to an undiagnosed 
illness.  

The veteran, and his family and friends have testified that 
the veteran had a tumor removed from his stomach, but their 
statements are not borne out by the medical evidence of 
record.  There are no clinical records showing the removal of 
a tumor from the veteran's stomach.  The October 1997 VA 
general medical examiner characterized the veteran's surgery 
as an exploratory abdominal laparotomy to search for a 
possible tumor, but did not comment on whether a tumor was 
actually found.  The examiner did find that the veteran had a 
small hiatal hernia, but there was no mention of a tumor on 
his examination.  In any event, the claimed tumor and 
laparotomy, along with the hiatal hernia and gastroesophageal 
reflux disease have not been related to service by any 
competent authority.  

The Board finds that the newly submitted evidence does not 
relate to unestablished facts necessary to substantiate the 
claims, nor does it raise a reasonable possibility of 
establishing the claims.  As no new and material evidence has 
been submitted since the last final denial of the veteran's 
claims, the claims are not reopened.

Service Connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2006).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
sets forth specific criteria which must be met to establish a 
diagnosis of service connection for PTSD.  These are as 
follows:

A.  The person has been exposed to a traumatic 
event in which both of the following were present: 

(1) the person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others; and 

(2) the person's response involved intense 
fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced 
in one (or more) of the following ways: 

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions; 
        (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated);  
(4) intense psychological distress at exposure 
to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.   Persistent avoidance of stimuli associated 
with the trauma and numbing of general 
responsiveness (not present before the trauma), as 
indicated by three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 
(2) efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma;
        (3) inability to recall an important aspect of 
the trauma;
(4) markedly diminished interest or 
participation in significant activities;
        (5) feeling of detachment or estrangement from 
others; 
(6) restricted range of affect (e.g., unable 
to have loving feelings); or
(7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: 

        (1) difficulty falling or staying asleep; 
        (2) irritability or outbursts of anger; 
        (3) difficulty concentrating;
        (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

The veteran has claimed that he currently suffers from PTSD, 
which he has attributed to engaging in combat with the enemy 
during his Southwest Asia service in 1991.  

Stressor development undertaken by the U. S. Army and Joint 
Services Records Research Center, or JSRRC, shows that the 
veteran's unit did engage in a firefight with enemy troops in 
Southwest Asia in 1991.  Thus, his claimed stressor is 
verified.  Despite this, service connection cannot be 
granted, as a preponderance of the evidence shows that he 
does not have a current diagnosis of PTSD in accordance with 
DSM-IV criteria.  

Clinical notes show that the veteran was diagnosed with PTSD 
in April 1997.  The records pertinent to that diagnosis are 
handwritten and largely illegible, but there is no evidence 
that the diagnosis was made in accordance with DSM-IV 
criteria.  Specifically, PTSD is not attributed to a 
particular traumatic event, although insomnia, irritability, 
and flashbacks are described.  The veteran was treated for 
PTSD for one month and then apparently ceased treatment.  

In June 1997, the veteran provided lay statements concerning 
the impact of his PTSD symptoms on his daily life, including 
irritability and a loss of close relationships.  On VA mental 
health examination in October 1997, the veteran described 
periods of extreme irritability with violent tendencies.  He 
had difficulty falling asleep.  He had a good appetite and 
fair energy.  He enjoyed activities and engaging with others.  
He reported "occasional" nightmares related to his 
Southwest Asia service.  Mental status examination was 
normal.  The veteran received an Axis I diagnosis of 
intermittent explosive disorder.  

The examiner reported that she could not agree with the April 
1997 diagnosis of PTSD, since the veteran did not appear to 
meet DSM-IV criteria for such a diagnosis.  The veteran had 
related one traumatic event, firing cannons and hearing of 
the death of a mother and child, which had resulted in only 
very occasional nightmares.  There were no intrusive 
thoughts, flashbacks or distress in dealing with symptoms 
that would be expected from a PTSD diagnosis.  The examiner 
found that the veteran's difficulty falling asleep and 
violent outbursts were more likely the result of intermittent 
explosive disorder.

In May 2001, the veteran received another diagnosis of PTSD.  
At that time, the veteran reported isolation from people, 
paranoia, nightmares 3 to 4 times per week, few friends, and 
feeling "drained" emotionally and physically.  No 
particular traumatic event other than "the war" was 
discussed.  The diagnosis was "Assessment:  PTSD."  There 
is no evidence that an Axis I diagnosis of PTSD consistent 
with DSM-IV criteria was made.  

No further treatment for PTSD was sought.  In a July 2005 
clinical note, a PTSD screen was negative.  

The veteran received a second VA examination in March 2009.  
At that time, the veteran reported an active social life.  He 
enjoyed his job, hunting, shopping, travel, and socializing 
with his friends.  There was no history of violence.  Mental 
status examination was normal.  The veteran related his 
involvement in a firefight resulting in several enemy dead, 
but he had no re-experiencing of the event.  The examiner 
found that the veteran had no symptoms of any mental health 
disorder, including PTSD.  She further noted that the veteran 
"thought he was fine and did not have a mental health 
problem as well."  She noted that "this patient was 
delightful to interview.  He is bright, well-intentioned, 
insightful and sincere.  He has friends, goals, activities 
that he enjoys, and likes his job."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the October 1997 and March 2009 VA 
examination reports are persuasive evidence that the veteran 
does not have PTSD in accordance with DSM-IV criteria.  The 
examiners had the opportunity to review the claims file and 
to conduct personal examinations of the veteran.  The 
examiners specifically cited DSM-IV criteria and concluded 
that the criteria for a diagnosis of PTSD were not met.  
Their opinions that the veteran does not have PTSD are 
reasonably based upon their examinations and evidence 
contained within the record.  

In contrast, the April 1997 and May 2001 diagnoses of PTSD do 
not appear to have been made in accordance with DSM-IV 
criteria.  It is unclear from the clinical notes what 
traumatic event or symptomatology prompted the April 1997 
diagnosis.  The May 2001 diagnosis was not made on the basis 
of any particular stressor or traumatic event other than 
"the war."  

Even if it were assumed, without conceding, that the April 
1997 and May 2001 PTSD diagnoses were made in accordance with 
DSM-IV criteria, the evidence still does not show a current 
diagnosis of PTSD.  The veteran has not sought treatment for 
PTSD since May 2001.  A July 2005 PTSD screen was negative.  
On VA examination in March 2009, the veteran indicated to the 
examiner that he did not feel as though he had a mental 
health problem, and the examiner concurred that he did not.  
The veteran described himself as generally happy, with an 
active social life.  He traveled, socialized and enjoyed his 
job.  He reported no re-experiencing of his claimed wartime 
stressors.  These symptoms are incompatible with a DSM-IV-
compliant PTSD diagnosis.

The Board acknowledges the belief of the veteran and his 
family and friends that his irritability and insomnia are 
causally related to active service.  However, they have not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, their lay opinions do not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 
2  Vet. App. 492, 494-95 (1992).  

Furthermore, their statements concerning a mental health 
disability are inconsistent with the record.  Although he and 
his family have related episodes of violent outbursts, such 
episodes were not found on the most recent VA examination.  
The violent outbursts were related to an intermittent 
explosive disorder by the 1997 examiner.  In March 2009, the 
veteran reported getting along well with others and enjoying 
his job and other activities.  The submitted lay statements 
are insufficient to overcome the competent medical evidence 
of record.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As a preponderance of the evidence is against a finding that 
the veteran has PTSD that is related to service, service 
connection for PTSD cannot be granted.     


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for a stomach disorder with weight loss and 
loss of strength, claimed as due to an undiagnosed illness, 
is denied.  

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for chest pain, claimed as due to an 
undiagnosed illness, is denied.  

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


